Citation Nr: 1010509	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  08-13 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1969 to March 
1972, during the Vietnam Era.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2007 rating decision of the Department of 
Veterans Affairs (VA), St. Peteresburg, Florida, Regional 
Office (RO), which denied service connection for bilateral 
hearing loss and tinnitus.  The Veteran disagreed with such 
decision and subsequently perfected an appeal.   


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with bilateral 
sensorineural hearing loss and tinnitus.

2.  The Veteran reports that he has experienced weapons and 
explosives noise exposure throughout his active duty service.

3.  The medical evidence regarding a relationship between the 
Veteran's bilateral hearing loss and tinnitus disabilities 
and his in-service noise exposure is in equipoise.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, 
bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§§ 101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.385 (2009). 

2.  Resolving all reasonable doubt in the Veteran's favor, 
tinnitus was incurred in service.  38 U.S.C.A. §§ 101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants in full the benefits 
sought on appeal, specifically service connection for 
bilateral hearing loss and tinnitus.  As such, no discussion 
of VA's duty to notify or assist is necessary.

Legal Criteria 

Generally, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection will also be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within one year after discharge from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2009).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).
A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The reasonable doubt 
must be in the range of probability and more than pure 
speculation or remote possibility.  38 C.F.R. § 3.102.  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

In cases where a hearing loss disability is claimed, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).

Facts and Analysis

Here, initially, the Board notes that under the laws 
administered by the VA, there is a current bilateral hearing 
loss disability, as reflected in a June 2007 VA Audio 
Examination Report, since the auditory threshold in all 
frequencies (500 Hertz to 4000 Hertz) is 40 decibels or 
greater bilaterally.  See 38 C.F.R. § 3.385.  The threshold 
for normal hearing is from 0 to 20 decibels.  The higher 
threshold levels indicate hearing loss as defined by 
38 C.F.R. § 3.385.  There is also a current tinnitus 
disability, also reflected in the June 2007 VA Audio 
Examination Report.  As there is evidence of current chronic 
disabilities of bilateral hearing loss and tinnitus, the 
first element of the Veteran's service connection claims is 
satisfied.

The Veteran is seeking service connection for bilateral 
hearing loss and tinnitus, which he maintains are related to 
his active service.  The Veteran claims he was exposed to 
heavy weapons and explosives noise without the use of ear 
protection, especially during weapons and explosives 
training.  See "Statement in Support of Claim," VA Form 21-
4138, received March 2007; Veteran's Type-Written Statement, 
received May 2008.  His DD-214 and service personnel records 
show that his various military occupational specialties 
include an ammunition technician, motor vehicle operator, and 
legal clerk.  

Review of the Veteran's service treatment records (STRs) are 
negative for complaints, treatment, and/or diagnoses of 
hearing loss or tinnitus in-service.  However, the Board 
notes a change in the Veteran's hearing evident from his 
April 1969 entrance examination audiogram and his March 1972 
separation audiogram.  See April 1969 Entrance Examination 
Report; March 1972 Separation Examination Report.  Although 
the Veteran's STRs are negative for a documented in-service 
noise exposure and/or evidence of hearing loss or tinnitus, 
the Board finds the Veteran's statements regarding in-service 
weapons and explosives noise exposure while serving as an 
ammunition technician consistent and credible with such 
service.  

The Veteran has also provided lay statements by various 
individuals who report that he has suffered from problems 
hearing for many years.  The Veteran's father reports that he 
witnessed the Veteran's difficulty hearing conversation as 
early as 1969 or 1972.  See "Statement in Support of Claim" 
from the Veteran's Father, VA Form 21-4138, received March 
2007.  The Veteran's wife and two co-workers also report 
witnessing the Veteran's difficulty hearing during 
conversations as early as 1997.  See Statement in Support of 
Claim" from the Veteran's Wife, VA Form 21-4138, received 
March 2007 (reporting hearing problems as early as 1997); 
Statement in Support of Claim" from W.C., VA Form 21-4138, 
received March 2007 (reporting hearing problems at work in 
1998); Statement in Support of Claim" from K.W.D., VA Form 
21-4138, received March 2007 (reporting hearing problems at 
work in 2004).    

The Veteran and those witnessing his pain first-hand are 
competent to report symptoms because this requires only 
personal knowledge, not medical expertise, as it comes to the 
Veteran and his witnesses observed through their senses.  
Layno v. Brown, 6 Vet. App. 465 (1994).

The record also contains both positive and negative medical 
nexus opinions.  The Board finds that the positive nexus 
opinions coupled with credible statements of in-service noise 
exposure and supportive lay statements are probative, and 
thus, the evidence supports the Veteran's service connection 
claims.  In this regard, the claims file contains a November 
2006 Private Medical Opinion Letter from Dr. V.L.A. at 
Medical Gardens Hearing and Balance Center, which states that 
the Veteran "was exposed to unprotected noise from exploding 
ammunition and rifle range training," and "it is at least 
as likely as not that [the Veteran's] bilateral hearing loss 
and tinnitus are due to unprotected noise exposure from his 
duties in military service."  The November 2006 audiologist 
relied on competent and credible medical history as provided 
by the Veteran to opine that his hearing loss and tinnitus 
disabilities were related to his service.  Further, in a 
November 2006 Private Treatment Record from Dr. S.R. at 
Florida Ear and Sinus Center, Dr. S.R. notes the Veteran's 
history of noise exposure to ammunition and explosives and 
complaints of hearing loss and tinnitus since service, and 
opines that the Veteran's "noise induced hearing loss is 
most likely from noise exposure in the military service."  

During a June 2007 VA audio examination, the examiner opined 
that "hearing loss and tinnitus are less likely as not (less 
than 50/50 probability) caused by or a result of military 
acoustic trauma" because "if hearing is normal at discharge 
then hearing loss is most likely not caused by military 
acoustic trauma."  See June 2007 VA Audio Examination 
Report.  The Board finds the June 2007 VA medical opinion 
less probative because the examiner relies solely on the lack 
of documentation in-service of any hearing loss or tinnitus 
as a catalyst for her current disability without looking at 
the evidence as a whole, specifically the Veteran's competent 
and credible statements regarding in-service noise exposure 
and the change in the Veteran's hearing from entrance to 
separation.  The examiner did not take into account this 
favorable evidence when rendering the negative opinion.  The 
Board also notes in particular that the earliest clinical 
evidence of record, dated in 2006, reflects that the Veteran 
reported that he began having problems hearing and ringing in 
his ears in-service.  This statement to the Veteran's 
audiologist was documented prior to the Veteran's first claim 
for benefits administered by VA.  

Thus, considering the above-noted evidence, the Board finds 
that service connection is in order.  There is probative, 
contemporaneous evidence of in-service noise exposure with 
post-service symptomatology of hearing loss and tinnitus, and 
supportive lay and medical statements.  Resolving doubt in 
the Veteran's favor, the Board finds that the evidence as a 
whole supports service connection for bilateral hearing loss 
and tinnitus disabilities.  38 U.S.C.A. § 5107(b).  
Consequently, the three requirements for the grant of service 
connection for bilateral hearing loss and tinnitus have been 
satisfied, and service connection for such disabilities are 
granted.       


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


